Mr. Justice Cooke delivered the opinion of the court: The county court of Livingston county on June 16, 1917, sustained the objections of appellees to the application of the county collector for judgment against their lands for taxes levied in 1916 by High School District No. 250, on the ground that the district was not a corporation de jure or de facto, having been organized under the unconstitutional High School act of 1911. During the pendency of the application,-and before the entry of judgment, the curative act of June 14, 1917, was passed and became effective. The questions presented here are the same as those presented in People v. Mathews, (post, p. 85,) and for the reasons there given the judgment of the county court is reversed and the cause is remanded, with directions to overrule the objections. Reversed and remanded, with-directions. Cartwright, Dunn and Duncan, JJ., dissenting.